            Case 1:19-cr-00097-DAD-BAM Document 37 Filed 12/02/20 Page 1 of 5




 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No: 1:19-cr-00097-DAD-BAM
12                                 Plaintiff,           STIPULATION TO CONTINUE DECEMBER 9,
                                                        2020 STATUS CONFERENCE TO JANUARY 13,
13                                                      2021; ORDER
14                          v.
                                                        Ctrm:    8
15
                                                        Hon. Barbara A. McAuliffe
16   DEAN RAY McLAUGHLIN,
17                                 Defendant.
18

19

20          This case is set for a status conference on Wednesday, December 9, 2020. On April 17, 2020,
21 this Court issued General Order 617, which suspended all jury trials in the Eastern District of California

22 scheduled to commence before June 15, 2020, and allowed district judges to continue all criminal

23 matters to a date after June 1. This and previous General Orders were entered to address public health

24 concerns related to COVID-19. On May 13, 2020, this Court issued General Order 618, which

25 superseded General Order 617 and extended the court’s “judicial emergency for an additional one-year
26 period and suspending the time limits [in criminal cases] of 18 U.S.C. § 3161(c) until May 2, 2021.”

27          Although the General Orders address the district-wide health concern, the Supreme Court has
28                                                       1
            Case 1:19-cr-00097-DAD-BAM Document 37 Filed 12/02/20 Page 2 of 5




 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit much more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following
26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27

28                                                          2
           Case 1:19-cr-00097-DAD-BAM Document 37 Filed 12/02/20 Page 3 of 5




 1 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 2 for this matter’s next status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 3 (noting any pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION
 5          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant
 6 United States Attorney Brian W. Enos, counsel for the government, and David A. Torres, counsel for

 7 defendant Dean Ray McLaughlin (“defendant”), that this action’s Wednesday, December 9, 2020

 8 status conference be continued to Wednesday, January 13, 2021, at 1:00 p.m. The parties likewise
 9 ask the court to endorse this stipulation by way of formal order.

10          The parties base this stipulation on good cause. Specifically,
11          1. The government sent a plea offer in the form of a written plea agreement to the defense early
12              this year. The defense is and has been considering the government’s offer, and the defense
13              determined that it would be in defendant’s best interest to be psychologically examined prior
14              to providing the government with his response. On this end, defendant met with and was
15              examined by a psychologist in July 2020.
16          2. Although defendant’s psychological analysis is complete, logistical hurdles presented by the
17              pandemic and defense counsel’s trial schedule has prevented the defense from completing its
18              evaluation of government’s plea offer through the point of being able to determine the extent
19              this matter will need to be set for trial, or alternatively can be resolved through defendant’s
20              change of plea. This evaluation may require further defense access to electronic evidence in
21              this case, as provided by relevant provisions of the Adam Walsh Act, and if so, counsel for
22              the government will work with the defense to arrange for this review to take place. Since the
23              filing of the parties’ last stipulation, however, defense counsel has had four trials set in state
24              court which are expected to conclude by early December 2020. Since the last stipulation and
25
26
            1
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28                                                      3
          Case 1:19-cr-00097-DAD-BAM Document 37 Filed 12/02/20 Page 4 of 5




 1           order filed in this case this past October, defense counsel has been heavily leveraged both on
 2           preparing for, as well as attending, these trials.
 3        3. Last week, however, defense counsel’s most recent trial was temporarily suspended prior to
 4           the close of evidence in light of the prosecuting attorney (in state court) contracting COVID.
 5           Defense counsel is using his more flexible schedule this week to meet with defendant and
 6           assess the extent this matter can be resolved short of trial.
 7        4. If the parties are able to resolve this case before their proposed continuance date, they will
 8           execute and file a plea agreement and ask the court to set a change of plea hearing. If not,
 9           they will be prepared to select a trial date at the continued status conference.
10        5. If defendant accepts the government’s plea offer, the parties agree that he may need up to
11           sixty (60) days from the execution and filing of the plea agreement by which to get his affairs
12           in order prior to entering his change of plea in court and through a Rule 11 colloquy.
13        6. The parties therefore stipulate that the period of time from December 9, 2020, through
14           January 13, 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
15           3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at the
16           parties’ request on the basis of the Court’s finding that the ends of justice served by taking
17           such action outweigh the best interest of the public and the defendant in a speedy trial.
18        IT IS SO STIPULATED.
19   Dated: December 1, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
20

21                                                     By: /s/ Brian W. Enos
                                                           Brian W. Enos
22                                                         Assistant United States Attorney
23

24                                                        (As authorized 12/1/20)

25 Dated: December 1, 2020                       By:      /s/ David A. Torres
                                                          David A. Torres, Esq.
26                                                        Attorney for Defendant
                                                          Dean Ray McLaughlin
27

28                                                       4
          Case 1:19-cr-00097-DAD-BAM Document 37 Filed 12/02/20 Page 5 of 5




1                                                  ORDER
2          IT IS ORDERED that the status hearing currently set for December 9, 2020 at 1:00 p.m. is
3 continued until January 13, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

4          IT IS FURTHER ORDERED THAT the period of time from December 9, 2020 through January
5 13, 2021 is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

6 because it results from a continuance granted by the Court at the parties’ request on the basis of the

7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

8 public and the defendant in a speedy trial.
9 IT IS SO ORDERED.

10
       Dated:     December 2, 2020                          /s/ Barbara   A. McAuliffe            _
11                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                                      5
